SFN Group 401(k) Benefit Plan Exhibit 99.2 Employer ID No: 36-3536544 Plan No: 002 FORM 5500, SCHEDULE H, PART IV, QUESTION 4a SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS FOR THE YEAR ENDED DECEMBER 31, 2010 Total that Constitute Nonexempt Prohibited Total Fully Transactions Corrected Contributions under VFCP Contributions Contributions Pending and not Corrected Correction PTE Corrected Outside VFCP in VFCP 2002-51 Participants contributions, including participant loan payments, transferredlate to the Plan $ - $ 11,886 $ - $ - 1) Voluntary Fiduciary Correction Program (VFCP) 2) Prohibited Transaction Exemption (PTE)
